El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
Se nos pide que desestimemos esta apelación.
En este pleito fueron embargadas varias fincas del de-mandado el 18 de febrero de 1927 y también el producto de sus siembras el 11 de marzo del mismo año. La apelación contra la sentencia que absolvió al demandado fué interpuesta el 21 de noviembre de 1929. En noviembre de 1930 y en enero 26 de 1931 el apelado nos pidió que desestimáramos la apelación por no ser proseguida con diligencia pero negamos esas solicitudes; habiendo dicho al resolver la primera de ollas que-se declaraba sin lugar sin perjuicio de que pudiera reproducirse si la dilación continuaba en forma tal que pudiera entenderse que es de propósito o que en la forma más leve se deba al deseo de dañar los intereses de la parte apelada. En 29 de abril de 1931 este tribunal, motu proprio, ordenó que el apelante compareciera a mostrar causa por la cual no debía ser desestimada su apelación por abandono y después de oírle dispuso que continuase la tramitación del recurso. El 2 de junio de 1931 fueron radicados en este tribunal los autos para la apelación, casi a los dos años de interpuesta y desde entonces y durante siete meses el ape-lante ha estado obteniendo prórrogas para radicar su alegato de apelación, sin que hasta la fecha lo haya presentado. En 5 de enero de 1932 el apelado nos presentó moción para que desestimemos la apelación por falta de debida diligencia en su' tramitación y dos días después el apelante ha solicitado que le concedamos otra nueva prórroga de treinta días para presentar su alegato, que le fué concedida sin perjuicio de la moción de desestimación pendiente de vista. Las mo-*44ciones de prórroga para presentar el alegato se fundaron en que las cuestiones envueltas en la apelación requieren un estudio largo y minucioso. El abogado del apelante lo repre-sentó también en el tribunal inferior. En este pleito se trata de cobrar del demandado cierta cantidad de dinero debida por una mercantil, por el fundamento de que el demandado aceptó la obligación de pagar por aquélla, aceptación que según la corte inferior no fué probada.
Prescindiendo de que los- autos para la apelación fueron radicados en este tribunal año y medio después de haber sido interpuesto el recurso, pues las mociones del apelado para desestimar la apelación por dicho motivo fueron nega-das, sin embargo, esas peticiones debieron ser un aviso para el apelante de que el apelado, cuyos bienes están embargados desde hace cinco años, deseaba que la apelación no fuese dilatada y se tramitase con rapidez, a lo que tiene derecho. No obstante, el apelante, cuyo abogado conoce las cuestiones de este pleito desde su primera instancia, y en el que el fun-damento de la corte inferior para su sentencia absolutoria fué que no se probó que el demandado convino con el deman-dante en pagar la deuda de una sociedad mercantil, que es una cuestión de hecho, en vez de presentar su alegato dentro de los diez días que señala nuestro reglamento está solici-tando y obteniendo prórrogas para radicarlo desde hace siete meses, fundado en que las cuestiones en el pleito requieren un estudio largo y minucioso, habiendo conseguido sujeta a esta resolución, otra nueva hasta el próximo mes de febrero.

En vista de lo expuesto y de las circunstancias de este caso opinamos que por falta de la debida diligencia en la trami-tación de este recurso la apelación debe ser desestimada.